                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   E-mail: sanderson@lkglawfirm.com
                                                                                               RYAN D. HASTINGS
                                                                                           4   Nevada Bar No. 12394
                                                                                               E-mail: rhastings@lkglawfirm.com
                                                                                           5   2525 Box Canyon Drive
                                                                                               Las Vegas, Nevada 89128
                                                                                           6   Telephone:     (702) 538-9074
                                                                                               Facsimile:     (702) 538-9113
                                                                                           7   Attorneys for Defendant Admirals
                                                                                               Point II Owners’ Association
                                                                                           8
                                                                                                                      IN THE UNITED STATE DISTRICT COURT
                                                                                           9
                                                                                                                                 DISTRICT OF NEVADA
                                                                                          10
                                                                                               THE BANK OF NEW YORK MELLON                       Case No.:     2:17-cv-00388-APG-GWF
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   f/k/a THE BANK OF NEW YORK, AS
                                                                                               TRUSTEE FOR THE HOLDERS OF                        STIPULATION AND ORDER TO
                                                                                          12   CWALT, INC., ALTERNATIVE LOAN                     EXTEND BRIEFING SCHEDULE FOR
                                                                                               TRUST 2004-J13, MORTGAGE PASS                     DEFENDANT ADMIRALS POINT II’S
                                                                                          13   THROUGH CERTIFICATES, SERIES                      OWNERS’ ASSOCIATION’S MOTION
                                                                                               2004-J13, a corporation,                          TO DISMISS [ECF NO. 27]
                                                                                          14
                                                                                                             Plaintiff,
                                                                                          15
                                                                                               vs.
                                                                                          16
                                                                                               SFR INVESTMENTS POOL 1, LLC, a
                                                                                          17   Nevada limited liability company; ALESSI &
                                                                                               KOENIG, LLC, and/or Their Successors-in-
                                                                                          18   Interest, a Nevada limited liability company;
                                                                                               ADMIRALS POINT II OWNERS
                                                                                          19   ASSOCIATION, a Nevada corporation;
                                                                                               FRANK BAYER, an individual; DOES 1
                                                                                          20   through 10, inclusive, and ROES 1 through
                                                                                               10, inclusive,
                                                                                          21
                                                                                                             Defendants.
                                                                                          22

                                                                                          23          Defendant Admirals Point II Owners’ Association (the “Association”), and Plaintiff, The

                                                                                          24   Bank Of New York Mellon f/k/a The Bank Of New York, As Trustee For The Holders Of

                                                                                          25   CWALT, Inc., Alternative Loan Trust 2004-J13, Mortgage Pass Through Certificates, Series

                                                                                          26   2004-J13 (the “Bank”) by and through their respective counsel stipulate and agree as follows:

                                                                                          27          1.     The Bank filed its Complaint for Quiet Title/Declaratory Relief on February 8,

                                                                                          28                 2017, [ECF 1].

                                                                                                                                               -1-
                                                                                           1         2.     The Court lifted the stay in this matter on November 7, 2018, [ECF 22].

                                                                                           2         3.     The Association filed its Motion to Dismiss on December 17, 2018 [ECF 27].

                                                                                           3         4.     The Bank filed its Response to the Association’s Motion to Dismiss on December

                                                                                           4                28, 2018 [ECF 34].

                                                                                           5         5.     The Association’s Reply in Support of its Motion to Dismiss is due on January 4,

                                                                                           6                2019.

                                                                                           7         6.     The Association has requested and the Bank has agreed to extend the deadline for

                                                                                           8                the Association to file its Reply in Support of its Motion to Dismiss [ECF 27] up

                                                                                           9                to and including January 18, 2019.

                                                                                          10         4.     The Association’s counsel requests this extension due to current workload and
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11                holiday travel and is not intended to cause any delay or prejudice to any party.

                                                                                          12         Dated this 4th day of January, 2019.

                                                                                          13

                                                                                          14   /s/ J. Stephen Dolembo                            /s/ Ryan W. Hastings
                                                                                          15   J. Stephen Dolembo                                Sean L. Anderson
                                                                                               Nevada Bar No. 9795                               Nevada Bar No. 7259
                                                                                          16   ZIEVE, BRODNAX & STEELE, LLP                      Ryan W. Hastings
                                                                                               9435 W. Russell Road, Suite 120                   Nevada Bar No. 12394
                                                                                          17   Las Vegas, Nevada 89148                           LEACH KERN GRUCHOW ANDERSON SONG
                                                                                                                                                 2525 Box Canyon Drive
                                                                                          18                                                     Las Vegas, Nevada 89128
                                                                                          19

                                                                                          20                                                ORDER
                                                                                          21         IT IS SO ORDERED.
                                                                                          22         Dated:__________________
                                                                                                     Dated: January 4, 2019.                       ____________________________________
                                                                                                                                                   DISTRICT COURT DISTRICT
                                                                                                                                                   UNITED STATES    MAGISTRATE
                                                                                                                                                                             JUDGE
                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                             -2-
